
	
		II
		112th CONGRESS
		2d Session
		S. 2085
		IN THE SENATE OF THE UNITED STATES
		
			February 9, 2012
			Mr. Paul (for himself,
			 Mr. Johnson of Wisconsin, and
			 Mr. Lee) introduced the following bill;
			 which was read twice and referred to the Committee on Homeland Security and Governmental
			 Affairs
		
		A BILL
		To strengthen employee cost savings suggestions programs
		  within the Federal Government.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cost Savings Enhancements Act of
			 2012.
		2.Cost savings
			 enhancements
			(a)In
			 generalSection 4512 of title 5, United States Code, is
			 amended—
				(1)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1), by inserting or identification of surplus funds
			 or unnecessary budget authority after
			 mismanagement;
					(B)in paragraph (2),
			 by inserting or identification after disclosure;
			 and
					(C)in the matter
			 following paragraph (2), by inserting or identification after
			 disclosure; and
					(2)by adding at the
			 end the following:
					
						(c)The Inspector
				General of an agency or other agency employee designated under subsection (b)
				shall refer to the Chief Financial Officer of the agency any potential surplus
				funds or unnecessary budget authority identified by an employee, along with any
				recommendations of the Inspector General or other agency employee.
						(d)(1)If the Chief Financial
				Officer of an agency determines that rescission of potential surplus funds or
				unnecessary budget authority identified by an employee would not hinder the
				effectiveness of the agency, except as provided in subsection (e), the head of
				the agency shall transfer the amount of the surplus funds or unnecessary budget
				authority from the applicable appropriations account to the general fund of the
				Treasury.
							(2)Title X of the Congressional Budget
				and Impoundment Control Act of 1974 (2 U.S.C. 681 et seq.) shall not apply to
				transfers under paragraph (1).
							(3)Any amounts transferred under
				paragraph (1) shall be deposited in the Treasury and used for deficit
				reduction, except that in the case of a fiscal year for which there is no
				Federal budget deficit, such amounts shall be used to reduce the Federal debt
				(in such manner as the Secretary of the Treasury considers appropriate).
							(e)The head of an
				agency may retain not more than 10 percent of amounts to be transferred to the
				general fund of the Treasury under subsection (d) for the purpose of paying a
				cash award under subsection (a) to the employee who identified the surplus
				funds or unnecessary budget authority.
						(f)(1)The head of each agency
				shall submit to the Director of the Office of Personnel Management an annual
				report regarding—
								(A)each disclosure of possible fraud,
				waste, or mismanagement or identification of potentially surplus funds or
				unnecessary budget authority by an employee of the agency determined by the
				agency to have merit;
								(B)the total savings achieved through
				disclosures and identifications described in subparagraph (A); and
								(C)the number and amount of cash awards
				by the agency under subsection (a).
								(2)(A)The head of each agency
				shall include the information described in paragraph (1) in each budget request
				of the agency submitted to the Office of Management and Budget as part of the
				preparation of the budget of the President submitted to Congress under section
				1105(a) of title 31, United States Code.
								(B)The Director of the Office of
				Personnel Management shall submit to Congress and the Government Accountability
				Office an annual report on Federal cost saving and awards based on the reports
				submitted under subparagraph (A).
								(g)The Director of
				the Office of Personnel Management shall—
							(1)ensure that the
				cash award program of each agency complies with this section; and
							(2)submit to
				Congress an annual certification indicating whether the cash award program of
				each agency complies with this section.
							(h)Not later than 3
				years after the date of enactment of the Cost
				Savings Enhancements Act of 2012, and every 3 years thereafter,
				the Comptroller General of the United States shall submit to Congress a report
				on the operation of the cost savings and awards program under this section,
				including any recommendations for legislative
				changes.
						.
				(b)Officers
			 eligible for cash awards
				(1)In
			 generalSection 4509 of title 5, United States Code, is amended
			 to read as follows:
					
						4509.Prohibition
				of cash award to certain officers
							(a)DefinitionsIn
				this section, the term agency—
								(1)has the meaning
				given that term under section 551(1); and
								(2)includes an
				entity described in section 4501(1).
								(b)ProhibitionAn
				officer may not receive a cash award under this subchapter if the
				officer—
								(1)serves in a
				position at level I of the Executive Schedule;
								(2)is the head of an
				agency; or
								(3)is a
				commissioner, board member, or other voting member of an independent
				establishment.
								.
				(2)Technical and
			 conforming amendmentThe table of sections for chapter 45 of
			 title 5, United States Code, is amended by striking the item relating to
			 section 4509 and inserting the following:
					
						
							4509. Prohibition of cash award to certain
				officers.
						
						.
				
